DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-11 recite the limitation "the probe".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, 16, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Allen (US Patent No. 724,074).
Regarding claim 1, the Allen reference discloses a wiper assembly (Fig. 1), comprising: 
a first wiper housing (middle 17 left of 9) component having a tapered inner surface (Fig. 1); 
a second wiper housing (middle 17 right of 9) component having a tapered inner surface (Fig. 1) opposite the tapered inner surface of the first wiper housing component; and 
a wiper (9) disposed between the first wiper housing component and the second wiper housing component (Fig. 1).
Regarding claim 2, the Allen reference discloses a seal stack assembly (Fig. 1), comprising: 
a first metallic seal (left 5 or left set of 13); 
a second metallic seal (right 5 or right set of 13); and 
a wiper assembly (Fig. 1) disposed between the first metallic seal and the second metallic seal, the wiper assembly comprising: 
a first wiper housing (middle 17 left of 9) component having a tapered inner surface (Fig. 1); 
a second wiper housing (middle 17 right of 9) component having a tapered inner surface (Fig. 1) opposite the tapered inner surface of the first wiper housing component; and 
a wiper (9) disposed between the first wiper housing component and the second wiper housing component (Fig. 1).
Regarding claim 3, the Allen reference discloses an assembly (Fig. 1), comprising: 
a probe (1); 
a housing (2) disposed annularly about the probe (Fig. 1); and 
a seal stack assembly (Fig. 1) disposed between the probe and the housing and configured to provide a seal between the probe and the housing (Fig. 1), the seal stack assembly comprising: 
a first metallic seal (left 5 or left set of 13); 
a second metallic seal (right 5 or right set of 13); and 
a wiper assembly (Fig. 1) disposed between the first metallic seal and the second metallic seal, the wiper assembly comprising: 
a first wiper housing (middle 17 left of 9) component having a tapered inner surface (Fig. 1); 
a second wiper housing (middle 17 right of 9) component having a tapered inner surface (Fig. 1) opposite the tapered inner surface of the first wiper housing component; and 
a wiper (9) disposed between the first wiper housing component and the second wiper housing component (Fig. 1).
Regarding claim 4, the Allen reference discloses the first seal and the second seal comprise a substantially C-shaped cross-sectional profile, a substantially J-shaped cross-sectional profile, a substantially U-shaped cross-sectional profile, a substantially D-shaped cross-sectional profile, a substantially parabolic-shaped cross-sectional profile, a substantially oval-shaped cross-sectional profile, or any other shaped cross-sectional profile (Fig. 1).
Regarding claim 5, the Allen reference discloses an arcuate portion of the first seal is in contact with the first wiper housing component, and wherein an arcuate portion of the second seal is in contact with the second wiper housing component (Fig. 1).
Regarding claim 6, the Allen reference discloses the first seal is substantially similar to the second seal (Fig. 1).
Regarding claim 8, the Allen reference discloses the wiper comprises a first tapered outer surface (Fig. 1) that is complementary to the tapered inner surface of the first wiper housing component (Fig. 1) and a second tapered outer surface (Fig. 1) opposite the first tapered outer surface and that is complementary to the tapered inner surface of the second wiper housing component (Fig. 1).
Regarding claim 9, the Allen reference discloses the tapered inner surfaces form an angle with an axis of the probe of at least 15 degrees (Fig. 1).
Regarding claim 10, the Allen reference discloses the tapered inner surfaces form an angle with an axis of the probe of not greater than 90 degrees (Fig. 1).
Regarding claim 11, the Allen reference discloses the wiper comprises a tapered profile that is wider at an inner surface adjacent to the probe as compared to an outer surface (Fig. 1).
Regarding claim 12, the Allen reference discloses the wiper comprises a split that extends between the first tapered outer surface and the second tapered outer surface to form a “split ring” wiper (e.g. Figs. 1-4).
Regarding claim 13, the Allen reference discloses the split ring is configured to allow the wiper to tighten radially about the probe (Figs. 1-4).
Regarding claim 16, the Allen reference discloses the tapered inner surfaces of the wiper housing components are configured to bias the wiper towards the probe in response to an axial compressive force on the wiper assembly (Fig. 1).
Regarding claim 17, the Allen reference discloses the first wiper housing component comprises a recess (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen.
Regarding claim 7, the Allen reference discloses the invention substantially as claimed in claim 6.
However, the Allen reference fails to explicitly disclose the first seal and the second seal are formed from a nickel-chromium based alloy such as Inconel®, a nickel-based alloy, a cobalt-chromium- nickel-molybdenum alloy, a cobalt-chromium-nickel alloy such as Elgiloy®, nickel, titanium, tungsten, stainless steel, spring steel, steel, aluminum, zinc, copper, magnesium, tin, platinum, lead, iron, or bronze.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the seals of the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a longer lasting seal.  In re Leshin, 125 USPQ 416.
Regarding claim 14, the Allen reference discloses the invention substantially as claimed in claim 1.
However, the Allen reference fails to explicitly disclose the wiper is formed from PEEK, PTFE, copper, silver, tin, or bronze, or any combination thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the wiper of the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a longer lasting seal.  In re Leshin, 125 USPQ 416.
Regarding claim 15, the Allen reference discloses the invention substantially as claimed in claim 1.
However, the Allen reference fails to explicitly disclose the wiper is formed from PEEK and having a copper, silver, tin, gold, or bronze plating on an inner cylindrical surface of the wiper.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the wiper of the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a longer lasting seal.  In re Leshin, 125 USPQ 416.
Regarding claim 20, the Allen reference discloses the invention substantially as claimed in claim 1.
However, the Allen reference fails to explicitly disclose the wiper housing components are formed from a nickel-chromium based alloy such as Inconel®, a nickel-based alloy, a cobalt-chromium- nickel-molybdenum alloy, a cobalt-chromium-nickel alloy such as Elgiloy®, nickel, titanium, tungsten, stainless steel, spring steel, steel, aluminum, zinc, copper, magnesium, tin, platinum, lead, iron, or bronze.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the wiper housing of the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a longer lasting seal.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675